DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bang et al. (US. 2017/0250504 A1) in view of Obikane et al. (US. 2005/0101163 A1).
 In Regards to Claim 1:
Bang teaches a joint connector (Fig. 1) comprising: 
a housing (10) comprising a plurality of insertion holes (13); a first terminal (12) inserted into a first insertion hole (13) of the plurality of insertion holes (13), and a connection terminal (18) inserted into a second insertion hole (13) of the plurality of insertion holes (13), the second insertion hole (13) being adjacent to the first insertion hole (13) and the connection terminal (18) being electrically connected to the first terminal (12).
Bang does not teach isolation terminal, wherein the first isolation terminal (12) is configured to block current flow.
Obikane teaches isolation terminal (paragraph 7, dummy terminal), wherein the first isolation terminal is configured to block current flow (Paragraph 7, a dummy terminal for positively flowing no electric current between the signal contacts as a pair).
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Obikane's teaching of the use of the dummy terminal as a modification in the Bang joint connector in order to provide no current flow between signal contact.   
In Regards to Claim 2: 
Bang teaches the joint connector of claim 1, wherein the connection terminal (18) comprises: 
a second terminal (12) having a shape identical to that of a shape of the first terminal (12); and a leaf spring (See Reproduced Drawing 1) coupled to the second terminal (12) and being electrically connectable.
In Regards to Claim 10:
Bang teaches the joint connector of claim 1, further comprising retainers (Refer to Fig. 1, the cover 20 where is holding the housing) mounted on a periphery of the housing (10).
In Regards to Claim 11:
Bang teaches the joint connector of claim 10, wherein: 
the housing (10) includes mounting grooves (See Reproduced Drawing 2) depressed from an outer surface of the housing (10) HYU-o633USoi-HL-15-in a circumferential direction of the housing; and the retainers (Refer to Fig. 1, the cover 20 where is holding the housing) are configured to be received in the mounting grooves (See Reproduced Drawing 2).
In Regards to Claim 13:
Bang teaches the joint connector of claim 1, wherein the housing (10) comprises a plurality of partition walls (See Reproduced Drawing 3) and a plurality of supports (See Reproduced Drawing 3) disposed between the insertion holes (13).
In Regards to Claim 14:
Bang teaches the joint connector of claim 13, wherein the partition walls (See Reproduced Drawing 3) protrude from an inner periphery of the housing (10) by a distance.
In Regards to Claim 15:
Bang teaches the joint connector of claim 13, wherein the supports (See Reproduced Drawing 3) are spaced apart from each other by an interval along an inner centerline of the housing (10).
In Regards to Claim 16:
Bang teaches a joint connector (Fig. 1) comprising: 
a housing (10) including a plurality of insertion holes (13); terminals (12), wherein each of the terminals (12) is inserted into a respective one of the insertion holes (13), and connection terminals (18), wherein each of the connection terminals (18) is inserted into a respective one of the insertion holes (13), wherein the terminals (12) and the connection terminals (18) are interconnected in a predetermined circuit pattern so that current can flow between the connection terminals (18) and be blocked by the terminals (12).
Bang does not teach Isolation terminal; each isolation terminal being configured to block current flow; each connection terminal comprising a modified isolation terminal that is configured to pass current flow.
Obikane teaches isolation terminal (Paragraph 7, dummy terminal); each isolation terminal being configured to block current flow; (Paragraph 7, a dummy terminal for positively flowing no electric current between the signal contacts as a pair) each connection terminal comprising a modified isolation terminal that is configured to pass current flow (Paragraph 4, The joint connector may perform a function of splitting a current from any one circuit to a plurality of circuits, or incorporating the current from the plurality of circuits to any one circuit.)
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Obikane's teaching of the use of the dummy terminal as a modification in the Bang joint connector in order to provide no current flow between signal contact.   
In Regards to Claim 19:
Bang teaches a method of forming a joint connector (Fig. 1), the method comprising: providing a plurality of terminals (12); converting ones of the terminals (12) into connection terminals (18); and inserting terminals (12) and connection terminals (18) into insertion holes (12) of a housing (10) so that the terminals (12) and the connection terminals (18) are interconnected in a predetermined circuit pattern.

Bang does not teach isolation terminal, current can flow between the connection terminals and be blocked by the isolation terminals.
Obikane teaches isolation terminal (paragraph 7, dummy terminal), current can flow between the connection terminals and be blocked by the isolation terminals. (Paragraph 7, a dummy terminal for positively flowing no electric current between the signal contacts as a pair).
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Obikane's teaching of the use of the dummy terminal as a modification in the Bang joint connector in order to provide no current flow between signal contact.   
In Regards to Claim 20:
Bang teaches the method of claim 19, wherein converting ones of the terminals (12) into connection terminals (18) comprises attaching a leaf spring (See Reproduced Drawing 1) to each terminal (12) that is converted into a connection terminal (18).

    PNG
    media_image1.png
    530
    779
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    664
    853
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    442
    755
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 3-9, 12, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 3-9, 12, and 17-18, these limitations, in combination with remaining limitations of claims 3-9, 12, and 17-18, are neither taught nor suggested by the prior art of record.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831